Citation Nr: 1524709	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right eye disorder.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)  

This case was before the Board in June 2013, September 2013, May 2014, and in October 2014, when the Board remanded the claim, attempting to obtain clarification with regards to what congenital defects or refractive errors of the Veteran's right eye are present and what other non-congenital defects of the right eye are present and whether such are related to the Veteran's military service.  

In the October 2014 remand, the Board asked for an addendum opinion from the previous examiner; however, the previous examiner was not available and an addendum opinion from another examiner was obtained instead.  The response in the February 2015 addendum was as follows: "[The originating agency] asking, yet again, for the same opinion that has been given multiple times now.  My previous statements/opinions have not changed."  

The February 2015 report is not responsive to the Board's request for an explanation to support the earlier conclusions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since February 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any right eye disorder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA eye examination with an ophthalmologist who has not previously examined the Veteran or provided an opinion in this case in order to determine the nature and etiology of each right eye disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all right eye disorders, including those noted in the claims file--a right eye cataract, right eye sensory exotropia, right eye nystagmus, right eye posterior vitreous detachment, and right large angle strabismus.  

For each of the identified conditions, the examiner should state whether the Veteran's right eye still demonstrates that diagnosis, and if not, whether that condition has resolved or whether it was misdiagnosed.  For any condition that was previously misdiagnosed, the examiner should provide a medical explanation for such a conclusion.

For each present or resolved right eye disorder found on examination, or found in the claims file that was not a misdiagnosis, the examiner should opine as follows:
 
(a) Whether it is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)  

The examiner should provide a detailed explanation for the conclusion reached with respect to each disorder found.  

(b) For each right eye disorder found to be a congenital defect, the examiner should opine whether any other non-congenital defects of the right eye represent superimposed diseases/disorders of that congenital defect of the right eye.  

If so, the examiner should discuss whether such superimposed disease/disorder began during military service, or if present prior to military service, were aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his military service.  

(c) For each right eye disorder found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  

(d) For each right eye disorders found to be neither a congenital defect nor disease, and not previously addressed as a superimposed disease to a congenital defect, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such first began during or is otherwise the result of military service.

The examiner should discuss the findings and conclusions in the July 2013 examination report, as well as in the March 2014 and July 2014 addendums.  

The examiner should additionally address the Veteran's statements in the record that he was blind in his right eye since birth and that his right eye disorders are the result of a March 1954 injury in service.  (The Board notes that the Veteran has never actually articulated what injury occurred to his right eye in March 1954, if any injury occurred at all.  All of the Veteran's statements appear to negate a finding of any March 1954 right eye injury at this time given his persistent statements that he has been blind in his right eye since birth due to eye drops.  However, during the examination of the Veteran, the examiner should explore the Veteran's contention with respect to a March 1954 injury to his right eye.  And adequately and appropriate address that contention in his/her opinion.)

The examiner should note that Veteran's service treatment records are fire-related and are unavailable for review.  However, the Veteran's September 1995 separation examination is of record (in the VBMS claims file as a VA examination dated September 23, 1955) and should be discussed in any opinions rendered.  The Veteran's right eye was noted as having uncorrected vision of "20/---" and without any findings on corrected vision on separation examination; the Veteran's left eye was noted at that time as having 20/110 vision corrected to 20/40.

The examiner should finally discuss the Veteran's lay statements and contentions of record and obtained during the examination, as well as any statements or evidence with respect to the onset of each right eye disorder or symptomatology, and any continuity of symptomatology since discharge from military service.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for a right eye disorder.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

